Citation Nr: 1117638	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from April 1950 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In his May 2009 substantive appeal, the Veteran requested that he be scheduled for a hearing at a local VA office before a Member of the Board.  His hearing was scheduled for June 2010, and he was sent notice letters in May 2010 and June 2010.  The appellant did not report for the hearing, and he has neither requested a new hearing nor shown good cause for his failure to report.  Therefore, his hearing request is deemed withdrawn.

In September 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that these issues were adjudicated by the RO as requiring the submission of new and material evidence.  The Board believes, however, that a new and material evidence analysis is not appropriate in the case at hand.  While this issue is not directly addressed in applicable statutes, regulations, or case law, the Board has taken guidance from Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  In determining that "the term 'reopening' ... applies, in its strictest sense, only to the process of presenting new and material evidence to allow a previously denied claim for service-connected benefits to be considered anew," the Court in Abernathy agreed with the Secretary's argument that, "Conceptually, a claim for service connection involves a question that is essentially static in nature, typically regarding the origin of the veteran's disability, whereas a claim for nonservice-connected pension involves the current nature and severity of disability, taking into account other changing factors such as age, and is therefore fluid in nature."  The Board believes that the claims decided herein, entitlement to specially adapted housing and a special home adaptation grant, involve questions that are conceptually fluid in nature, as they require VA to determine whether the Veteran's current disability picture is of such severity as to satisfy the criteria for specially adapted housing or a special home adaptation grant, and are thus most appropriately addressed on the merits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for pulmonary histoplasmosis, with right upper lobectomy, chronic obstructive pulmonary disease (COPD), and asthma, evaluated as 100 percent disabling; bilateral hearing loss with vestibular dysfunction, evaluated as 60 percent disabling;  and anxiety reaction, evaluated as 50 percent disabling.  

2.  The Veteran has not been shown, by reason of service-connected disability, to objectively exhibit either the anatomical loss or loss of use of any of his lower or upper extremities; blindness in both eyes with 5/200 or less visual acuity; or the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially adapted housing have not been met.  See 38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2010).

2.  The criteria for entitlement to a special home adaptation grant have not been met.  See 38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in February 2008, prior to the initial adjudication of the Veteran's claims in April 2008, in which the RO advised the appellant of the evidence needed to substantiate his claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records.  

The Board finds that the February 2010 VA audio and respiratory examination reports are adequate for the purpose of determining entitlement to the benefits sought.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms, conducted thorough physical examinations, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the reports of the February 2010 VA examinations provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Specially Adapted Housing and Special Home Adaptation

The Veteran is seeking entitlement to specially adapted house and a special home adaptation grant.  

The Secretary of the VA is authorized to furnish financial assistance in acquiring specially adapted housing to a veteran who had active service after April 20, 1898 and who has a permanent and total service-connected disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b).

In order for a veteran to be eligible for section 2101(a) benefits, "'[t]he disability must have been incurred or aggravated as the result of [active] service.'"  Kilpatrick v. Principi, 16 Vet. App. 1, 5-6 (2002) (quoting 38 C.F.R. § 3.809(b) (2001)).

The Secretary of the VA may also issue a certificate of eligibility for assistance in acquiring necessary special home adaptations to a veteran who had active service after April 20, 1898, if the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a).  To be eligible for such certificate, the veteran must be entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2010).

In the case at hand, service connection is in effect for pulmonary histoplasmosis, with right upper lobectomy, COPD, and asthma, evaluated as 100 percent disabling; bilateral hearing loss with vestibular dysfunction, evaluated as 60 percent disabling;  and anxiety reaction, evaluated as 50 percent disabling.  

First, the Board notes that neither the Veteran nor the medical evidence of record even suggests that his service-connected anxiety reaction or bilateral hearing loss itself causes blindness or loss or loss of use of any of his extremities.  Therefore, the Board need not further consider whether anxiety or hearing loss themselves cause the types of impairment that would allow for the grant of the requested benefits.

However, the Board will next consider whether any pertinent impairment is caused by the vestibular disorder that is suggested by the medical evidence of record to be associated with the Veteran's service-connected bilateral hearing loss.  Such symptoms are of particular relevance when considering 38 C.F.R. § 3.809(b)(3), which allows for financial assistance in acquiring specially adapted housing when the Veteran has loss or loss of use of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The Board notes, however, that entitlement to specially adapted housing under 38 C.F.R. § 3.809(b)(3) still requires both (1) preclusion of locomotion due to organic disease or injury affecting balance or propulsion; and (2) loss or loss of use of a lower extremity.  Therefore, even accepting that the Veteran's vestibular disorder is related to his service-connected hearing loss disability, in the absence of evidence of the loss or loss of use of one lower extremity, the criteria for entitlement to assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809(b)(3) are not satisfied.  Thus, any question as to whether the Veteran's vestibular disorder does, in fact, affect balance or propulsion as to preclude unaided locomotion becomes moot.

The Board will next determine whether the record suggests any of the above impairments have been caused by the Veteran's pulmonary histoplasmosis, with right upper lobectomy, COPD, and asthma.  

First, the Board notes that there has been no suggestion that the Veteran's respiratory disability causes visual impairment as contemplated by 38 C.F.R. § 3.809(b)(2) or 3.809a(b)(1) or impairment of the upper extremities as contemplated by 38 C.F.R. § 3.809(b)(4) or 3.809a(b)(2).  While the Veteran may believe that his histoplasmosis with associated symptomatology has the effect of precluding locomotion, the Board notes that none of the evidence of record suggests that such impairment has resulted from loss or loss of use of the Veteran's lower extremities.  Rather, the loss of use of his lower extremities has been competently linked to his nonservice-connected back disabilities, while the limitations associated with his histoplasmosis pertain to a lack of respiratory endurance rather than a mechanical difficulty with the legs themselves.  

The Board notes that August 2009 VA medical records reflect that the Veteran "'needs electric wheel chair in place of scooter for his copd/back pain'" and that he presents a fall risk due to poor endurance and leg weakness.  The February 2010 VA respiratory examination report notes that the Veteran's medical records indicate "he can walk about 20 feet and he gets extensively short of breath."  These records support the assertion that the Veteran's histoplasmosis and associated symptomatology do not result in the loss or loss of use of a lower extremity.  Therefore, the Board finds that the Veteran's service-connected histoplasmosis does not result in the types of impairment that are contemplated by the specially adapted housing and special home adaptation provisions.

In summary, for the reasons and bases set forth above, the Board finds that the criteria for entitlement to basic eligibility for assistance in acquiring specially adapted housing or in acquiring a special home adaptation grant are not met.  Thus, the benefits sought on appeal are denied.


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


